Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-26, 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15 discloses an image decoding method comprising: deriving a first intra prediction mode based on a first neighboring block located in a left side of a current block; deriving a second intra prediction mode based on a second neighboring block located in an above side of the current block; configuring an Most Probable Mode (MPM) list for the current block based on the first and the second intra prediction modes; deriving an intra prediction mode of the current block based on the MPM list; generating prediction samples for the current block based on the intra prediction mode; and generating a reconstructed picture for the current block based on the prediction samples, wherein the MPM list comprises MPM candidates derived based on whether at least one of the first or the second intra prediction mode is non-directional intra prediction mode, wherein the MPM candidates which are derived based on a case that the first and the second intra prediction mode are both the non-directional intra prediction mode, comprise: a DC intra prediction mode, a vertical directional intra prediction mode, a horizontal directional intra prediction mode, an intra prediction mode of which mode number is equal to a mode number of the vertical directional intra prediction mode minus 4, and an intra prediction mode of which mode number is equal to the mode number of the vertical directional intra prediction mode plus 4, and wherein the MPM candidates which are derived based on a case that one of the first and the second intra prediction modes is the non-directional intra prediction mode and the other is directional intra prediction mode, comprise: one of the first and the second intra prediction modes, an intra prediction mode of which mode number is equal to a maximum mode number of the first and the second intra prediction mode minus 1, an intra prediction mode of which mode number is equal to the maximum mode number plus 1, an intra prediction mode of which mode number is equal to the maximum mode number minus 2.
The reference of Wang et al. (US PGPub 2020/0389668 A1) teach all the limitations of the independent claim except the last limitation which was originally an or-ed limitation but now is and-ed with the rest of the limitations. The newly and-ed limitation recites that when one of the first and the second intra prediction mode is the non-directional intra prediction mode and the other is directional intra prediction mode, one of the first and the second intra prediction mode’s mode number is equal to a maximum mode number of the first and the second intra prediction mode minus 1, an intra prediction mode of which mode number is equal to the maximum mode number plus 1, an intra prediction mode of which mode number is equal to the maximum mode number minus 2. Wang et al. fail to teach the limitation. Although the other closest reference of Seregin et al. (US PGPub 2018/0098064 A1), in the same field of endeavor, teach when calculating the derived modes steps in the MPM list derivation, plus or minus 1, for example, may be used for blocks that use all of the 131 intra modes. In another example, plus or minus two may be used for twice smaller number of modes (67), and step plus or minus 4 may be used for four times smaller number of intra modes (35) and so on. But it fails to teach and-ed limitation of the claim. As a result, Wang et al. alone or in combination with Seregin et al. fail(s) to teach all the elements of the independent claim 15 and therefore stands allowable. For the same reason as mentioned above, the independent claim 22, which is an encoding method claim of the corresponding decoding method claim 15, and independent claim 28, which is a CRM claim of the corresponding decoding method claim 15, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485